internal_revenue_service number release date index number --------------------------------------------- ------------------------------------ ------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b03 plr-125774-06 date date legend taxpayers --------------------------------------------- year ------- year ------- year ------- year ------- accountant ------------------- company ---------------------------- dollar_figurea -------- dollar_figureb -------- dollar_figurec -------- dollar_figured -------- dollar_figuree ----- dollar_figuref ----- dear --------------------------------------------- this responds to your letter dated date which requests an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations for you to make a late election to treat qualified dividends as investment_income under sec_163 and sec_163 of the internal_revenue_code for year sec_2 and facts taxpayers filed form_1040 for year sec_2 and taxpayers had investment_interest expense in year of dollar_figurea and in year of dollar_figureb this investment_interest arose from a promissory note used to purchase the stock of company which was executed in year in year sec_2 and taxpayers received qualified dividends from company in the amounts plr-125774-06 of dollar_figurec in year and dollar_figured in year the only other investment_income taxpayers had was taxable interest_income in the amounts of dollar_figuree in year and dollar_figuref in year taxpayers relied on accountant to complete and timely file their year and year form 1040’s pursuant to the jobs and growth tax relief reconciliation act of accountant was aware that taxpayers could not consider qualified dividends as investment_income for purposes of computing the allowable investment_interest deduction unless taxpayers elected to have the dividends taxed at the ordinary_income tax_rates however accountant was unaware of the need to file form_4952 to make the election to treat the qualified dividends as investment_income on both the year and year form_1040 accountant treated the dividends received from company as nonqualified so they would be taxed at the ordinary_income tax_rates and took the investment_interest expense deduction however accountant failed to file form_4952 electing to include the qualified dividends in investment_income so although the tax was computed correctly for electing to treat the dividends as investment_income the form_4952 for making the election was not filed taxpayers were unaware of the need to file the election on form_4952 in addition accountant did not discuss the treating of the qualified dividends as nonqualified ordinary dividends with the taxpayers with respect to either the year or year form 1040’s while preparing taxpayers’ year tax_return accountant discovered the mistake and notified taxpayers of the need to seek a letter_ruling granting permission to file a late election law sec_163 of the code provides that in the case of a taxpayer other than a corporation the amount allowed as a deduction for investment_interest for any taxable_year shall not exceed the net_investment_income of the taxpayer for the taxable_year sec_163 of the code provides in part that investment_income means the sum of- i gross_income from property_held_for_investment other than any gain taken into account under clause ii l ii the excess if any of- i the net gain attributable to the disposition of property_held_for_investment over ii the net_capital_gain determined by only taking into account gains and losses from dispositions of property_held_for_investment plus iii so much of the net_capital_gain referred to in clause ii ii or if lesser the net gain referred to in clause ii i as the taxpayer elects to take into account under this clause such term shall include qualified_dividend_income as defined in sec_1 only to the extent the taxpayer elects to treat such income as investment_income for purposes of this subsection plr-125774-06 sec_1_163_d_-1 of the regulations provides that the election for qualified_dividend_income must be made on or before the due_date including extensions of the income_tax return for the taxable_year in which the qualified_dividend_income is received sec_301_9100-1 through of the procedure and administration regulations provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election for this purpose sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 of the regulations provides that requests for extensions of time for regulatory elections other than automatic changes covered under sec_301 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer- i requests relief before the failure to make the regulatory election is discovered by the service ii inadvertently failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- i seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 of the regulations provides that the commissioner will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief under paragraph c i the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower plr-125774-06 tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made under paragraph c ii the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment conclusion taxpayers’ election is a regulatory election as defined under sec_301_9100-1 because the due_date of the election is prescribed in the regulations under sec_1_163_d_-1 in the present situation the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been satisfied the information and representations made by taxpayers establish that taxpayers acted reasonably and in good_faith with this request taxpayers relied on accountant a qualified_tax professional to prepare and file their tax returns and accountant failed to make or advise taxpayers to make the election taxpayers are not seeking to alter a return position for which an accuracy- related penalty has been or could be imposed under sec_6662 at the time relief is requested the facts provided in the ruling_request establish that the facts have not changed since the original election deadlines and that hindsight is not a factor in requesting relief furthermore granting an extension will not prejudice the interests of the government it is represented that the taxpayers will not have a lower tax_liability in the aggregate for all taxable years affected by the election if given permission to make the election at this time than taxpayers would have had if the election had been made by the original deadline for making the election furthermore the taxable_year in which the regulatory election should have been made and any taxable years that would have been affected by the election had it been timely made are not closed by the period of assessment accordingly taxpayers are granted an extension of time for making the election until days following the date of this ruling the election should be made by filing a form_4952 including a copy of this ruling for both year and year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-125774-06 the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely _____________________ christopher f kane branch chief branch income_tax accounting cc
